Citation Nr: 0400752	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-03 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than July 19, 2000 
for the award of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO received the veteran's claim for service 
connection for a psychiatric disorder on July 19, 2000.  

3.  There is no prior written communication from the veteran 
or his representative requesting a determination of 
entitlement or evidencing a belief in entitlement to service 
connection for PTSD or indicating an intent to apply for 
service connection for PTSD.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 19, 2000 
for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.1(p), 3.155(a), 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this claim.  It eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
(regulations promulgated to implement the statutory changes).  

Review of the claims folder reveals compliance with the VCAA.  
That is, the RO issued the veteran a VCAA letter in April 
2003.  This letter explained VA's duty to secure VA medical 
records, service medical records, and evidence from other 
Federal agencies, as well as its obligation to assist the 
veteran with securing other types of evidence that he 
adequately identified and authorized VA to obtain.  It 
notified the veteran that it was ultimately his 
responsibility to provide certain types of evidence or 
information to support his appeal.  In addition, the December 
2002 statement of the case and May 2003 supplemental 
statement of the case provides the text of the relevant VCAA 
regulations and provides further explanation as to the basis 
for the denial and the evidence needed to prevail on the 
claim.  Accordingly, the Board finds that the notice 
provisions of the VCAA have been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the April 2003 letter informed the 
veteran that he had 30 days in which to respond.  The U.S. 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1), which provided 
for the submission of evidence up to one year after date of 
VCAA notice from the RO.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, the Veterans Benefits Act of 2003 recently 
amended 38 U.S.C.A. § 5103 to permit VA to make a decision on 
a claim before the expiration of that one-year period.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103(b)(3)).  This amendment is effective from 
November 9, 2000, the date of enactment of the VCAA. Id. at § 
701(c).  Therefore, there is no defect in procedural due 
process that requires any delay in adjudicating this appeal.  

With respect to the duty to assist, the Board observes that 
disposition of the issue on appeal depends on evidence or 
information already in the claims folder, such that 
additional assistance in obtaining evidence is generally not 
helpful in substantiating the claim.  In any event, the 
veteran has not responded to the RO's April 2003 letter with 
additional evidence or information or authorized VA to obtain 
any additional evidence.  No medical examination or opinion 
is required under the circumstances of this appeal.  
Therefore, the Board finds that all notice and assistance 
provisions are satisfied.  Thus, the Board may proceed to 
evaluate the appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2)  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the RO received the veteran's claim for service 
connection for a psychiatric disorder on July 19, 2000, more 
than one year after the veteran's separation from service in 
October 1970.  When it granted service connection for PTSD in 
an April 2001 rating decision, it assigned July 19, 2000 as 
the effective date of the award.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Review of the claims folder reveals 
multiple prior claims submitted by the veteran in December 
1979, February 1981, April 1982, October 1990, and March 
1994.  However, none of these claims requested a 
determination of entitlement or evidencing a belief in 
entitlement to service connection for PTSD or indicated an 
intent to apply for service connection for PTSD.  38 C.F.R. 
§§ 3.1(p), 3.155(a).  

The veteran argues that he is entitled to service connection 
for PTSD effective from November 1990.  He states that VA 
awarded him non-service-connected disability pension from the 
date, and that the non-service-connected disability should 
have been service connected as PTSD.  He also argues that the 
Social Security Administration (SSA) awarded him disability 
payments based on a November 1990 psychological report, and 
that VA was obligated to obtain SSA records.  The Board is 
not persuaded by these arguments.  

Review of the claims folder confirms that the RO awarded the 
veteran non-service-connected disability pension benefits 
effective November 1, 1990.  However, the underlying rating 
decision shows that each of his non-service-connected 
disabilities was a physical malady, e.g., arthritis, 
hypertension, and lumbar disc disease.  There is no mention 
of PTSD or any psychiatric disability underlying the 
determination.  Similarly, the veteran sent the RO a copy of 
SSA's December 1990 award letter giving notice of the 
veteran's award of Supplemental Security Income benefits.  
However, there is no indication from the letter as to the 
disability on which any benefits were based.  Moreover, the 
veteran did not provide a copy of the November 1990 
psychological report until he submitted his claim in July 
2000.  Thus, there is no basis for the Board to extrapolate a 
claim for service connection for PTSD in either case.  

Concerning whether VA was obligated to secure SSA records 
when the veteran submitted the December 1990 letter, the 
Board observes that the veteran provided the letter 
specifically in connection with his claim for non-service-
connected disability pension benefits, which the RO granted.  
There was no need to secure any additional SSA evidence in 
order to evaluate his claim.  The case cited by the veteran, 
Collier v. Derwinski, 1 Vet. App. 413 (1991), does not hold 
that VA is required in all situations to secure records from 
SSA, but finds that when evidence or findings from the SSA 
are not accepted, adequate reasons and bases for that 
decision are required.  To the extent case law has indicated 
that VA is required to obtain certain records, it is limited 
to those circumstances when VA is put on notice as to the 
existence of those records and their relevance to the claim.  
See Hayes v. Brown, 9 Vet. App. 674 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In this case, there is no 
indication that the RO was ever put on notice as to the 
relevance of SSA records regarding a claim for service 
connection for PTSD or any psychiatric disorder prior to July 
19, 2000.  In any event, even if the RO had obtained SSA 
records that included the November 1990 psychological report, 
the report could not be accepted as an informal claim for 
service connection for PTSD or other psychiatric disability 
absent a prior claim.  See 38 C.F.R. § 3.157.  As discussed 
above, there is no claim for service connection for PTSD or 
other psychiatric disability before the July 19, 2000 claim.    

The law and regulation on this matter is clear: the effective 
of an award of service connection for a disability may not be 
earlier than the date of receipt of claim unless the claim is 
received within one year of separation from service.  
38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  There is simply no formal or 
informal claim for service connection for PTSD or any 
psychiatric disability prior to July 19, 2000.  Accordingly, 
there is no legal basis to assign an earlier effective date 
for the award.    


ORDER

An effective date earlier than July 19, 2000 for the award of 
service connection for PTSD is denied. 



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



